t c summary opinion united_states tax_court amanda m beeghly petitioner v commissioner of internal revenue respondent docket no 6809-0o1s filed date leslie book james fee alvin changco and irfan dinani for petitioner jeffrey c venzie for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years and the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s and federal income taxes the issue for decision for each year in issue is whether petitioner is entitled to a dependency_exemption deduction for her daughter ’ the resolution of the issue for each year depends upon whether petitioner was her daughter’s custodial_parent within the meaning of sec_152 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in st clair pennsylvania petitioner married roger m beeghly on date they have one child a daughter shelby n beeghly born date shelby petitioner and mr beeghly separated in and were divorced in they did not live together at any time during the last months of either year in issue on date petitioner and mr beeghly entered into a separation agreement the agreement which provides in relevant part custody and visitation the parties shall have shared legal and physical custody of shelby petitioner shall enjoy partial physical custody for purposes of visitation as follows ' for each year other adjustments are made in the notice_of_deficiency the parties agree and the court concurs that under the circumstances resolution of all other adjustments follows automatically from the resolution of the above-stated issue a alternate weekends from friday pincite a m until monday pincite a m commencing the first weekend after execution of this agreement and continuing on alternate weekends thereafter b from wednesday pincite a m until friday pincite a m on alternate weeks commencing the first wednesday after execution of this agreement and continuing on alternate weeks thereafter c from monday pincite a m until wednesday pincite a m on alternate weeks commencing the second monday after execution of this agreement and continuing on alternate weeks thereafter d each mother’s day from a m of said holiday to a m the following day x mr beeghly shall enjoy partial physical custody for purposes of visitation as follows a alternate weekends from friday pincite a m until monday pincite a m commencing the second weekend after execution of this agreement and continuing on alternate weekends thereafter b from wednesday pincite a m until friday pincite a m on alternate weeks commencing the second wednesday after execution of this agreement and continuing on alternate weeks thereafter c from monday pincite a m until wednesday pincite a m on alternate weeks commencing the first monday after execution of this agreement and continuing on alternate weeks thereafter d each father’s day from a m of said holiday to a m of following day physical custody of shelby on the following holidays shall be divided between the parties as they can hereafter determine thanksgiving day christmas day new years day easter memorial day independence day labor day and memorial day sic - - the agreement was superseded by an order of court issued on date by the court of common pleas of somerset county pennsylvania the order which provides in relevant part accordingly we enter this temporary order to the effect that petitioner and mr beeghly will have primary physical custody of shelby ona week-about basis with custody to be exchanged every sunday pincite noon which will occur on sunday date it is further ordered that for the christmas holiday of shelby shall be in the primary physical custody of petitioner beginning pincite a m on date and continuing until p m on date when shelby shall be delivered to mr beeghly by petitioner who shall retain the child in his partial physical custody from p m on date until noon on date when the first exchange 1s scheduled to be made the agreement is applicable until date from that date throughout the order applies not counting the holidays specifically referred to in the agreement the holidays the schedules set forth in the agreement and order establish that during petitioner was to have physical custody of shelby for specific periods for a total of days and mr beeghly was to have physical custody of shelby for specific periods for a total of days the agreement is silent with respect to which parent was to have physical custody of shelby on each of the holidays - nevertheless the order provides that mr beeghly was to have physical custody of shelby on christmas day that year with respect to other holidays petitioner had actual physical custody of shelby on new year’s day easter and thanksgiving mr beeghly had actual physical custody of shelby on labor day for pursuant to the schedule set forth in the order petitioner was awarded physical custody of shelby for specific periods for a total of days and mr beeghly was awarded physical custody of shelby for a specific period for a total of days ’ as relevant here on her federal_income_tax return for each year in issue petitioner computed her federal_income_tax liability taking into account the following head_of_household filing_status and the appropriate standard_deduction a dependency_exemption deduction for shelby a child_tax_credit only a credit for child care expenses and an earned_income_credit computed by treating shelby as a qualifying_child for each year respondent determined that petitioner was not entitled to a dependency_exemption deduction for shelby because she did not establish that she was shelby’s custodial_parent for a greater portion of the year other adjustments made in the notice_of_deficiency need not be discussed there were days in each year in issue discussion in general a taxpayer is entitled to a dependency_exemption deduction for each of the taxpayer’s dependents sec_151 the term dependent includes a child of the taxpayer over half of whose support for the year is received or treated as received from the taxpayer sec_152 because shelby is the child of parents who did not live together during the last months of either year in issue her support is determined pursuant to sec_152 that section provides subject_to certain conditions not in dispute and exceptions not applicable here that the child is treated as having received over half of his or her support from the parent who has custody over the child for a greater portion of the year that parent is referred to as the custodial_parent because the child is treated as having received over half of his or her support from the custodial_parent generally the custodial_parent is entitled to a dependency_exemption deduction for the child for purposes of sec_152 custody is determined by the terms of the most recent custody decree or if none by the terms of a written_separation_agreement in effect at the relevant time sec_1_152-4 income_tax regs in this case the agreement and the order establish the extent of petitioner’s legal and physical custody of shelby for the order alone establishes the extent of petitioner’s legal and physical custody of shelby for - j- petitioner claims that she was shelby’s custodial_parent for a greater portion of each year in issue and is therefore entitled to the dependency_exemption deductions here in dispute in support of her position petitioner relies upon sec_1 b income_tax regs which states b custody custody for purposes of this section will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so-called split custody or if neither a decree or agreement establishes who has custody or if the validity or continuing effect of such decree or agreement is uncertain by reason of proceedings pending on the last day of the calendar_year custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year petitioner claims that she had physical custody of shelby for a greater portion of each year in issue and proceeds as does respondent for that matter as though the actual physical custody of shelby must be determined on a day-by-day basis for each day of the years in issue presumably petitioner’s position in this case is based upon the reference to split custody in the regulation as petitioner construes the regulation ina split joint or shared custody arrangement the express terms of a custody instrument written_agreement or order establishing legal and or physical custody are in effect ignored and actual physical custody must be determined even though the custody instrument specifically allocates physical --- - custody of the child between parents for definite periods we disagree and consider such a construction to be wholly inconsistent with the underlying rationale for sec_152 see 74_tc_1 72_tc_37 knight v commissioner tcmemo_1992_710 affd without published opinion f 3d 9th cir to the extent that the agreement and the order contain schedules that allocate shelby’s physical custody between petitioner and mr beeghly for specific periods the days included within those periods are counted respectively as days of physical custody for either petitioner or mr beeghly for purposes of sec_152 with the exception of the holidays it is irrelevant which parent had actual physical custody of shelby on any given day during the years in issue as we view the matter actual physical custody of the child is relevant for purposes of sec_152 only if the split joint or shared custody instrument does not allocate physical custody between the parents for specific periods but as in this case for the holidays leaves it up to the parents of the child to decide which will have physical custody on certain days consequently we turn our attention to the holidays the parties agree that petitioner had actual physical custody of shelby on new year’s day easter and thanksgiving - the parties further agree that mr beeghly had actual physical custody of shelby on labor day the parties disagree as to which parent had or should be considered to have had actual physical custody of shelby on memorial day ’ independence day and christmas we need not consider which parent had actual physical custody of shelby on christmas day because the order specifically awards physical custody to mr beeghly actual physical custody on that date therefore is as noted above irrelevant all things considered for purposes of sec_152 e custody of shelby during is as follows petitioner mr beeghly days of physical custody per agreement or order days of actual physical custody on holidays as agreed between the parties days of actual physical --- custody on holidays disputed by the parties total day sec_182 shelby spent memorial day with petitioner’s mother we give petitioner the benefit of the doubt as resolution of the dispute between the parties for these two holidays is of no consequence - because mr beeghly had custody of shelby for a greater portion of petitioner is not considered shelby’s custodial_parent for that year shelby therefore is not treated as having received over half of her support from petitioner and does not fit within the definition of a dependent for purposes of the dependency_exemption deduction here in dispute it follows that petitioner is not entitled to a dependency_exemption deduction for shelby for and respondent’s determination disallowing that deduction is sustained the order through the schedule set forth therein awards physical custody of shelby to petitioner for days and to mr beeghly for days during because petitioner was not awarded custody of shelby for a greater portion of she is not shelby’s custodial_parent for that year as with it follows that petitioner is not entitled to a dependency_exemption deduction for shelby for and respondent’s determination in this regard is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
